FILED
                              NOT FOR PUBLICATION                           SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CRISTOBAL CAMPOS-AVALOS,                          No. 13-74279

               Petitioner,                        Agency No. A034-010-706

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Cristobal Campos-Avalos, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s denial of his applications for a waiver of

inadmissibility and for relief under the Convention Against Torture (“CAT”), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his motion to remand. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review de novo questions of law, Vargas-Hernandez v. Gonzales, 497 F.3d
919, 921 (9th Cir. 2007), and review for substantial evidence the agency’s factual

findings, Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir. 2003). We deny in part

and dismiss in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary decision to deny a

waiver under former INA § 212(c). Vargas-Hernandez, 497 F.3d at 923 (citing 8

U.S.C. § 1252(a)(2)(B)(ii)). Although this Court retains jurisdiction to review

colorable questions of law or constitutional claims, see 8 U.S.C. § 1252(a)(2)(D),

Campos-Avalos’s contention that the agency failed to consider all the relevant

factors in exercising its discretion is not supported by the record. Mendez-Castro

v. Mukasey, 552 F.3d 975, 979-80 (9th Cir. 2009). Campos-Avalos’s remaining

challenges to the agency’s discretionary decision are not colorable constitutional or

legal challenges that invoke our jurisdiction. See id.

      Substantial evidence supports the agency’s denial of CAT relief where

Campos-Avalos failed to establish it is more likely than not that he would be

tortured if he returned to Mexico. See Zhang v. Ashcroft, 388 F.3d 713, 721-22

(9th Cir. 2004).




                                           2                                    13-74279
      Campos-Avalos’s contention that the BIA failed to consider evidence

submitted with his motion to remand is not supported by the record.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  13-74279